Citation Nr: 0026969	
Decision Date: 10/11/00    Archive Date: 10/19/00

DOCKET NO.  96-19 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to an initial rating higher than 40 percent 
for degenerative disc disease L4-5, L5-S1, with right leg 
radiculopathy.

3.  Entitlement to an initial rating higher than 50 percent 
for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from January 1982 to May 1985, 
and from February 1990 to February 1995.

This matter comes before the Board of Veterans Appeals' 
(Board) on appeal from a decision of August 1995 by the 
Department of Veterans Affairs (VA) Los Angeles, California, 
Regional Office (RO).  

The Board notes that the appeals for higher evaluations arise 
from the initial rating decisions which established service 
connection for the disabilities and assigned the initial 
disability evaluations.  Therefore, the entire rating period 
is to be considered, including the possibility of staged 
ratings (i.e., separate ratings for separate periods of time) 
based on the facts found.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  The issues have been characterized 
accordingly.


FINDINGS OF FACT

1.  The veteran has not presented any competent evidence 
showing that he currently has hearing loss with the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz being 40 decibels or greater; or auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz being 26 decibels or greater; or 
speech recognition scores using the Maryland CNC Test being 
less than 94 percent.

2.  The degenerative disc disease L4-5, L5-S1, with right leg 
radiculopathy is not productive of more than severe 
intervertebral disc syndrome and has not resulted in 
unfavorable ankylosis.

3.  The migraine headaches are manifested by very frequent 
completely prostrating prolonged attacks productive of severe 
economic inadaptability, but have not resulted in an unusual 
or exceptional disability picture with marked interference 
with employment or frequent hospitalizations.

CONCLUSIONS OF LAW

1.  The claim for service connection for bilateral hearing 
loss is not well grounded.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 3.385 (1999).

2.  The criteria for an initial disability rating higher than 
40 percent for degenerative disc disease L4-5, L5-S1, with 
right leg radiculopathy are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code 5293 (1999).

3.  The criteria for an initial rating higher than 50 percent 
for migraine headaches are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.124a Diagnostic Code 
8100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The initial inquiry in reviewing any claim before the Board 
is whether the appellant has presented evidence of a well-
grounded claim; that is, one that is plausible or capable of 
substantiation.  The appellant carries the burden of 
submitting evidence "sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  If the appellant has not presented 
a well-grounded claim, that appeal must fail.  The claim need 
not be conclusive, but it must be accompanied by supporting 
evidence; a mere allegation is not sufficient.  See Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  In cases in which the 
determinative issue is one involving medical causation, 
competent medical evidence is required to establish a well-
grounded claim.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  If it is not well grounded, the claim must be denied 
and there is no further duty to assist the veteran with the 
development of evidence pertaining to that claim.  See 38 
U.S.C.A. § 5107(a) (West 1991).

I.  Entitlement To Service Connection For Hearing Loss.

In general, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a 
chronic disorder such as an organic neurological disorder, 
including sensorineural hearing loss, is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999). 

A well-grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis; second, there must be evidence of an incurrence or 
aggravation of a disease or injury in service, as established 
by lay or medical evidence, as appropriate; and third, there 
must be competent evidence of a nexus or relationship between 
the in-service injury or disease and the current disorder, as 
established by medical evidence or a medical opinion.  See 
generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  The nexus to service may also 
be satisfied by the presumption noted above.  See Traut v. 
Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. 
App. 36, 43 (1993).

In addition to the foregoing legal requirements, service 
connection may only be granted if the claimed hearing loss is 
of sufficient severity to be considered a disability for VA 
purposes.  Specifically, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1999).  

The veteran has not presented any evidence showing that he 
currently has hearing loss which is severe enough to be 
considered to be a hearing loss disability for which service 
connection may be granted.  See 38 C.F.R. § 3.385 (1999).  

On the authorized audiological evaluation in April 1995, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
35
35
LEFT
5
5
15
35
30

The average loss on the right side was 22 decibels, and the 
average loss on the left was 21 decibels.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and of 96 in the left ear.

The veteran has not presented any competent evidence showing 
that he currently has hearing loss with the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz being 40 decibels or greater; or auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz being 26 decibels or greater; or 
speech recognition scores using the Maryland CNC Test being 
less than 94 percent.  Thus, there is no evidence to 
establish that the veteran currently has a hearing loss 
disability within the meaning of 38 C.F.R. § 3.385.  Although 
the veteran's service medical records (which are dated prior 
to his claim for VA benefits) reflect a higher degree of 
hearing loss than the post-service VA examination, it is the 
post service level which is significant when determining 
whether there is a disability for which service connection 
may be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Accordingly, the Board concludes that the claim for 
service connection for bilateral hearing loss is not well-
grounded, and there is no further duty to develop evidence 
pertaining to that claim.


II.  Entitlement To An Initial Rating Higher Than 40 Percent 
For Degenerative
 Disc Disease L4-5, L5-S1, With Right Leg Radiculopathy.

The United States Court of Appeals for Veterans Claims 
(Court) has held that an allegation that a service-connected 
disability is more severe than it is currently rated is 
sufficient to establish a well-grounded claim for a higher 
rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  With 
regard to initial ratings, an appeal from an award of service 
connection and initial rating is a well-grounded claim as 
long as the rating schedule provides for a higher rating and 
the claim remains open.  See Shipwash v. Brown, 8 Vet. App. 
218, 224 (1995).  Accordingly, the Board finds that the 
veteran's claim for a higher rating is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, and post-service medical treatment records.  
The veteran has been afforded disability evaluation 
examinations.  With regard to the adequacy of the 
examinations, the Board notes that the reports of examination 
reflect that the VA examiners recorded the past medical 
history, noted the veteran's current complaints, conducted a 
physical examination, and offered appropriate assessments and 
diagnoses.  The Board finds that the examination reports 
contain all findings necessary to assess the severity of the 
veteran's service-connected low back disorder.  The Board 
further notes that the veteran has declined the opportunity 
to have a personal hearing.  The Board does not know of any 
additional relevant evidence that is available.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate Diagnostic Codes identify the 
various disabilities.  The assignment of a particular 
Diagnostic Code is dependent on the facts of a particular 
case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  In 
reviewing the claim for a higher rating, the Board must 
consider which Diagnostic Code or Codes are most appropriate 
for application in the veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295, a 
noncompensable rating is warranted where a lumbosacral strain 
is productive of slight subjective symptoms only.  A 10 
percent disability rating may be assigned where there is 
characteristic pain on motion.  A 20 percent rating is 
warranted where there is muscle spasm on extreme forward 
bending, or unilateral loss of lateral spine motion in a 
standing position.  A 40 percent rating is warranted if the 
lumbosacral strain is severe with listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Diagnostic Code 5295 
does not provide for a rating higher than 40 percent.

Alternatively, a back disorder may also be rated based on the 
extent to which the disorder limits the motion of the back.  
Diagnostic Code 5292 provides that a 10 percent rating is 
warranted for limitation of motion of the lumbar spine which 
is slight in degree.  A 20 percent rating is warranted for 
moderate limitation of motion.  A 40 percent rating is 
warranted if the limitation of motion is severe.  Again, 
however, Diagnostic Code 5292 does not provide for a rating 
higher than 40 percent.

Under Diagnostic Code 5293, a noncompensable rating is 
warranted for intervertebral disc syndrome which is 
postoperative and cured.  A 10 percent rating is warranted 
for intervertebral disc syndrome which is mild in degree.  A 
20 percent rating is warranted for intervertebral disc 
syndrome which is moderate in degree with recurring attacks.  
A 40 percent rating is warranted for severe intervertebral 
disc syndrome with recurring attacks and little intermittent 
relief.  A 60 percent rating is warranted for intervertebral 
disc syndrome which is pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  

Another Diagnostic Code pertaining to the back which 
potentially offers a rating higher than 40 percent is 
Diagnostic Code 5289 which provides that a 40 percent rating 
is warranted if there is favorable ankylosis of the lumbar 
spine, and a 50 percent rating is warranted if there is 
unfavorable ankylosis of the lumbar spine.   

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  See 38 C.F.R. § 4.14 (1999).

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (1999).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (1999).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed the evidence of record pertaining to the history 
of the service-connected disability.  The veteran's service 
medical records include a service medical board report dated 
in January 1994 which shows that the veteran had a history of 
chronic low back pain with occasional radiation to the right 
leg.  He had experienced the pain for two to three years.  He 
had been treated with physical therapy, three epidural 
injections, facet blocks, and a trial of nonsteroidal anti-
inflammatory agents without relief of his pain.  He had three 
MRIs of the lumbar spine which revealed degenerative lumbar 
disks at L5-S1 without evidence of nerve root compression.  
On neurological examination, there was no evidence of 
weakness of the lower extremities.  His reflexes were 
symmetric and sensory examination was normal.  There was no 
mechanical sign.  An MRI was significant for desiccated L4-5 
and L5-S1 disks.  There was no herniated disk and no evidence 
of nerve root compression.  The diagnoses were (1) chronic 
low back pain; (22) degenerated lumbar disk L4-5 and L5-S1, 
without nerve root compression.  It was  the opinion of the 
service medical board that the veteran was unable to perform 
his duties and should be referred to the physical evaluation 
board for consideration of separation from service.  A 
physical evaluation board report dated in March 1994 shows 
that the veteran was found to be unfit for duty due to the 
back disorders.  The physical evaluation board concluded that 
the disorder warranted a 10 percent rating under VA 
diagnostic Code 5295.  

The veteran filed a claim for disability compensation for a 
back disorder upon separation from service in February 1995.  
The report of an examination of the veteran's joints 
conducted by the VA in April 1995 shows that the veteran gave 
a history of having low back pain which had its onset in 
1992.  This was concurrent with the onset of right leg pain.  
The veteran reported undergoing three magnetic resonance 
imaging and computerized tomography scans which showed 
degenerative joint disease at the L4-5 and L5-S1 levels.  The 
veteran said that he was treated twice with epidural 
steroids.  This gave him relief of pain for three days.  He 
had never had back surgery.  He reported having facet blocks 
which gave him minimal relief.  He had used a TENS unit which 
did provide some moderate relief.  He said that he was placed 
on modified duty while in the service after having previously 
been in the infantry.  His subjective complaints included 
having low back pain and right leg pain.  He also reported 
that he had difficulty falling asleep due to the pain.  His 
current medications included Elavil, Motrin, Percocet, and 
Naprosyn.  

On objective examination, the veteran appeared to hold his 
back in a stiff position.  There were no apparent fixed 
deformities if the lumbar spine.  The veteran was tender in 
the right lumbar paraspinal region.  There was no midline 
tenderness.  The range of motion of the lumbar spine was 
flexion to 45 degrees, backward extension to 15 degrees, 
right lateral flexion to 15 degrees, left lateral flexion to 
20 degrees, and right and left rotation to 15 degrees.  Motor 
strength was 5/5 in the lower extremities.  Subjective 
sensation was intact.  Deep tendon reflexes were 2+ in the 
left quadriceps, 1+ in the right quadriceps, 2+ in the left 
Achilles, and 1+ in the right Achilles.  X-rays showed L4-L5 
and L4-S1 degenerative disc disease.  There was no evidence 
of spondylolisthesis.  The impression was degenerative 
disease of the lumbar spine with objective findings of lumbar 
radiculopathy by decreased deep tendon reflexes.  The 
examiner indicated that the disorder caused moderate to 
severe limitation of activities.  

Records from the High Desert Family Medical Clinic dated in 
1997 and 1998 show that the veteran reported complaints of 
back pain on several occasions.  

A decision from the California Unemployment Insurance Appeals 
Board dated in April 1998 shows that the veteran testified 
that he had always had pain in his back since leaving the 
military, but had worked in spite of the pain because he knew 
that he had to have a source of income for his family.  As a 
result of performing services as a tow truck driver, his 
condition had worsened and he now had significantly more back 
pain which was also more frequent.  He also reported that he 
had migraines for which he took mediation.  The veteran 
submitted a note from his doctor which certified that the 
doctor considered the veteran to be disabled due to his back 
pain.  During the hearing, the veteran sat uncomfortably and 
arose with difficulty.  The decision by that board held that 
the veteran lacked the ability to perform the full range of 
duties normally associated with his regular and customary 
work, and was, therefore, eligible to receive continued state 
disability insurance benefits.  

A VA medical treatment record dated in May 1998 shows that 
the veteran reported a complaint of back pain.  He said that 
he had constant pain which radiated down the right leg to the 
foot with numbness and tingling.  He said that he had been 
taking medications without relief.  He also had been doing 
stretching exercises without relief.  He said that the pain 
was at a constant 5 or 6 level on a scale of 10.  If he was 
sedentary, the pain increased.  On examination, he was 
limping on the right leg.  He did not use any aids when 
walking.  There was decreased range of motion in the spine on 
flexion and extension.  There was a full range of motion 
laterally.  There was a full range of motion in the legs 
bilaterally with discomfort.  He was able to walk on his 
heels, and could walk heel to toe.  Sensation was grossly 
intact in the lower extremities bilaterally.  The assessment 
was low back pain.  Medications were prescribed and the 
veteran was given education regarding back exercises and 
stretching. 

The report of an examination of the veteran's spine conducted 
by the VA in June 1998 shows that the veteran gave a history 
of waking up in 1991 with low back pain radiating down his 
right lower extremity.  He said that over the last few years 
it had begun to get progressively worse, and he sometimes had 
pain radiating down both legs, and numbness in the thighs and 
occasionally down to the toes.  He had no bowel or bladder 
dysfunction, and denied any weakness in the lower 
extremities.  He said that it was worse with walking, 
sitting, or bending, and that he expected pain when he did 
that.  He said that nothing made it better.  He reported that 
the pain was pretty much constant, but that it was aggravated 
with activity.  As a result, the veteran decreased his 
activity.  He had no history of surgery, no specific 
injuries, no fractures, and no dislocations.  He wore a brace 
if he had to drive for a long period.  He did not take any 
medications for his back.  

On physical examination, the veteran had paraspinal muscle 
spasms, but no fixed deformity, no kyphosis, no scoliosis, 
and no pain on palpation.  He was able to flex to 50 degrees, 
extend to 20 degrees with pain.  Lateral flexion was to 25 
degrees on the left and right.  He could rotate 20 degrees to 
the left and right.  He had equal and symmetric reflexes and 
strength was 5/5 in the lower extremities.  He had decreased 
sensation in both lower extremities in a non-dermatomal 
pattern.  X-rays revealed mild degenerative joint disease of 
the lumbar spine.  The impression was that the veteran had 
mechanical low back pain with mild radicular symptoms.  In an 
addendum it was noted that an MRI revealed degenerative 
arthritis of the spine.  The report of an MRI of the 
veteran's spine performed by the VA in July 1998 shows that 
the impression was degenerative disc disease L4-5 and L5-S1 
discs; no evidence of spinal stenosis; and no significant 
changes since previous study of January 1996.  

A VA outpatient treatment record dated in October 1998 shows 
the veteran reported having persistent pain which was a 5 on 
a scale of 10, and, more recently, increasing frequency of 
episodes of pain which was 9 on a scale of 10.  He had 
physical therapy, hot packs, ultrasound, TENS unit, pain 
medications, traction, a corset, and epidural and trigger 
point injections in the past with no relief.  Although the 
veteran described severe pain, he was fairly independent with 
activities of daily living and mobility, though he tended to 
perform such activities slowly secondary to pain.  The 
veteran described the pain as focused on the back with 
bilateral radiation distally to the toes at times.  He was 
being seen for a consultation regarding management of the low 
back pain.  On examination, the veteran had poor step through 
with ambulation secondary to back pain.  This was most 
pronounced on the right lower extremity.  There was mild 
paraspinal tenderness on the right.  Motor strength was 5/5 
in bother lower extremities in all muscle groups.  Sensation 
was intact to light touch in both extremities.  Straight leg 
raising was negative.  The examiner noted that an MRI of the 
spine done in July 1998 had shown degenerative disc disease 
at L4-5 and L5-S1 without evidence of spinal stenosis.  The 
assessment was chronic lower back pain.  The plan was to 
initiate a Flexeril trial, a physical therapy trial and 
modalities such as hot packs and a TENS unit.  

A note from the High Desert Family Medical Clinic dated in 
November 1998 shows that the veteran was considered disabled 
for three months due to migraine headaches and degenerative 
disc disease of the lumbosacral spine.  

A VA outpatient medical treatment record dated in March 1999 
shows that the veteran reported that his back remained the 
same with minimal relief from medications and the TENS unit.  
He said that he continued to do back exercises at least once 
a day.  The assessment was chronic low back pain.  

The report of a general medical examination conducted by the 
VA in April 1999 shows that his degenerative disc disease 
continued to produce pain down both legs and numbness with 
tingling in the right leg.  He said that he was unable to 
maintain a position for longer than 15 or 30 minutes due to 
increased pain in the back.  He said that when the pain was 
intense it felt like nails in his back and he had to hold on 
to something to maintain his balance when standing or trying 
to walk.  He said that on a typical day he got up and helped 
his children get ready for school.  He tried to do light yard 
work for a maximum of 15 minutes before he stopped due to 
back pain.  In the afternoon, he read and helped his children 
to do homework.  He lays down if the pain becomes too 
intense.  He said that he went to bed at 1 or 2 a.m. due to 
difficulty in getting into a comfortable position due to back 
pain.  

On examination, his posture was erect, and his gait was 
smooth.  The lumbar spine had flexion to 30 degrees with pain 
starting at 10 degrees.  Extension was to zero degrees.  
Right and left lateral flexion was to 35 degrees with pain at 
the extremes.  Rotation was to 20 degrees with pain at the 
extremes.  Straight leg raises were positive.  There was a 
loss of the lordotic curve.  Deep tendon reflexes were 1+ in 
the patellar and Achilles reflexes.  Heel and toe walking was 
within normal limits.  The pertinent diagnosis was 
degenerative disc disease, L4-L5 and L5-S1, with residuals of 
pain, in the lower back with radiculopathy to the lower 
extremities.  

After considering all of the relevant evidence, the Board 
finds that it shows that the veteran's lower back symptoms 
are, with respect to the criteria embodied by Diagnostic Code 
5293, consistent with no higher than the RO's assignment of a 
40 percent disability evaluation.  Although the veteran's low 
back disorder may be classified as "severe" in that it is 
apparently characterized by recurring attacks, and although 
the veteran has indicated that he has daily pain, the Board 
finds that the findings, as set forth above, indicate no more 
than severe intervertebral disc syndrome.  The manifestations 
which are contemplated for a 60 percent rating, such as 
intervertebral disc syndrome which is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief 
have not been shown.  Muscle spasms were noted on only one 
examination, and an absent ankle jerk has not been noted.  
Neurological functions such as sensation have generally been 
intact, and muscle strength in the lower extremities has 
generally been normal.  

The Board further finds that the 40 percent rating adequately 
reflects that impairment attributable to functional 
impairment from pain, weakness, and fatigability.  In 
determining that the currently assigned rating is 
appropriate, the Board observes that this rating under 
Diagnostic Code 5293 takes into account the functional 
limitation due to pain, in particular the limited back motion 
and pain on movement.  Interference with sitting, standing, 
and weight-bearing have also been considered in the 
assignment of the 40 percent rating.  Other factors listed in 
38 C.F.R. § 4.45, such as more movement than normal, weakened 
movement, excess fatigability, incoordination, impaired 
ability to execute skilled movements smoothly, swelling, 
deformity, or atrophy of disuse, have not been contended or 
demonstrated.  The Board also notes that the evidence does 
not reflect the existence of lower extremity neurological 
deficits such as drop foot which might warrant a separate 
compensable rating.  See Bierman v. Brown, 6 Vet. App. 125, 
131 (1994).  Accordingly, the Board concludes that the 
criteria for a disability rating higher than 40 percent for a 
low back disorder under Diagnostic Code 5293 are not met.

Having already established that the veteran's low back 
symptomatology is consistent with the assignment of a 40 
percent evaluation under Diagnostic Code 5293, the Board 
observes that the veteran's lower back condition is not 
sufficiently severe as to allow for an increased evaluation 
under Diagnostic Codes 5289.  First, insofar as the medical 
evidence contains no indication of ankylosis of the lumbar 
spine, Diagnostic Code 5289 provides no basis for an 
increased evaluation.  Additionally, although limitation of 
motion of the veteran's lumbar spine might arguably be 
described as "severe," Diagnostic Code 5292 provides for 
only a 40 percent evaluation (the evaluation that is already 
in effect) for severe limitation of motion.  No higher 
evaluation is available under Diagnostic Code 5292.  
38 C.F.R. § 4.71a (1999).  

The evidence does not raise a question that a higher rating 
is possible or warranted for any period of time from the 
veteran's claim to the present so as to warrant a "staged" 
rating due to significant change in the level of disability.  
In reaching the above determination, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b), but there is not 
such a state of equipoise of the positive evidence with the 
negative evidence to otherwise permit a favorable 
determination.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1)(1999).  That section is 
implicated only where there is evidence that the disability 
picture presented by the veteran would, in the average case, 
produce impairment of earning capacity beyond that reflected 
in the VA's rating schedule or would affect earning capacity 
in ways not addressed in the schedule.  See VAOPGCPREC 6-96 
and VAOPGCPREC 36-97.  A high rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
Moreover, the RO has already granted the veteran a total 
rating based on individual unemployability.  The Board does 
not find the veteran's case outside the norm so as to warrant 
consideration of the assignment of an extraschedular rating.  
In the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995). 

III.  Entitlement To An Initial Rating Higher Than
 50 Percent For Migraine Headaches.

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
migraine headaches.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

The evidence pertaining to the severity of the migraine 
headaches includes outpatient medical treatment records from 
the VA and private doctors which show treatment for migraine 
headaches.  For example, a VA record dated in April 1999 
shows that the veteran complained of having headaches since 
1991.  They started at the occipital base and went over the 
head.  He reportedly had nausea, vomiting, and severe 
sensitivity to sound and light.  He said that he currently 
had 6 to 8 per month, and that the duration may extend over 
several days.  Medications were prescribed.  The impression 
was migraine headaches.  Other treatment records contain 
similar information.  

A VA general medical examination dated in April 1999 shows 
that the veteran reported that he had migraine headaches that 
started out at four to six per month and had increased to six 
to eight per month.  The episodes last from two to four days.  
He said that he had to lay still in a dark room and that any 
noise, light or movement intensified the pain.  He said that 
he had been on Amitriptyline and Propranolol which were 
ineffective.  He had just started a new medication the day 
before called Nortriptyline.  Following examination, the 
diagnosis was migraines without aura.  Frequency, six to 
eight per month, each episode lasting two to four days.  The 
report of a VA neurology examination conducted in June 1998 
contains similar information.  

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability. 
38 C.F.R. § 4.1  The veteran's service-connected migraine 
headaches have been evaluated as 50 percent disabling under 
38 C.F.R. § 4.124a, Diagnostic Code 8100 of the Rating 
Schedule.  Diagnostic Code 8100 provides that a 50 percent 
evaluation will be assigned for migraine headaches with very 
frequent completely prostrating prolonged attacks productive 
of severe economic inadaptability.  

The 50 percent rating is the highest rating available under 
the rating schedule.  The Board has considered the issue of 
entitlement to an extraschedular evaluation for the veteran's 
service-connected atypical migraine headaches under the 
provisions of 38 C.F.R. § 3.321(b)(1).  The Board notes that 
in exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b).  However, 
the Board believes that the regular schedular standards 
applied in the current case adequately describe and provide 
for the veteran's symptoms and disability level.  

The record does not reflect a disability picture that is so 
exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service-connected disabilities.  The Board notes that 
the disability has not required frequent hospitalizations.  
The veteran has not been hospitalized for treatment of the 
migraine headaches.  The veteran's primary assertion is that 
his headaches have caused marked interference with his 
employment.  However, a high rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

Further, it is observed that the 50 percent evaluation 
assigned on a schedular basis anticipates that the veteran 
will experience very frequent, completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  There is no competent medical evidence of 
record that reflects that the veteran experiences atypical 
migraine headaches which could be described as of a greater 
degree than very frequently occurring and completely 
prostrating and prolonged that are productive of severe 
economic inadaptability.   Moreover, the RO has already 
granted the veteran a total rating based on individual 
unemployability.  

The Board does not find the veteran's case outside the norm 
so as to warrant consideration of the assignment of an 
extraschedular rating.  Therefore, referral of this matter 
for consideration under the provisions of 38 C.F.R. § 3.321 
is not warranted.  See Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995), and Floyd v. Brown, 9 Vet. App. 94-96 (1996).  
The evidence does not raise a question that a higher rating 
is possible or warranted for any period of time from the 
veteran's claim to the present so as to warrant a "staged" 
rating due to significant change in the level of disability.  
In reaching the above determination, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b), but there is not 
such a state of equipoise of the positive evidence with the 
negative evidence to otherwise permit a favorable 
determination.


ORDER

1.  Service connection for hearing loss is denied.

2.  An initial rating higher than 40 percent for degenerative 
disc disease L4-5, L5-S1, with right leg radiculopathy is 
denied.

3.  An initial rating higher than 50 percent for migraine 
headaches is denied.




		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

 

